Citation Nr: 1628286	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date prior to November 14, 2008 for the assignment of a 10 percent rating for allergic rhinitis with sinusitis.

2. Entitlement to a compensable rating for right foot bunion.

3. Entitlement to service connection for left foot bunion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to March 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in May 2016; the hearing transcript has been associated with the file and has been reviewed.  

At his May 2016 Board hearing the Veteran raised the issues of entitlement to an increased rating for allergic rhinitis with sinusitis as well as a claim of clear and unmistakable error (CUE) in the March 2003 and March 2007 rating decisions, the first of which awarded the Veteran a noncompensable rating for rhinitis and the second of which denied an increased rating for rhinitis.  The Veteran also filed an application for vocational rehabilitation in April 2016.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The AOJ should also clarify whether the Veteran intended to file a claim for an increased rating when in a July 2014 statement he requested that his "claim for acne be reopened to add pseudofolliculitis barbae."  The Board notes that the Veteran is already service connected for pseudofolliculitis barbae with acne with a 10 percent rating effective January 7, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Rhinitis

As noted above, the Board is referring a claim for clear and unmistakable error (CUE) in the March 2003 and March 2007 rating decisions, the first of which awarded the Veteran a noncompensable rating for rhinitis and the second of which denied an increased rating for rhinitis.  As a successful CUE claim could result in a compensable rating for the Veteran's rhinitis prior to November14, 2008, to include an earlier effective date for his current 10 percent rating, the Board finds his CUE claim should be adjudicated prior to the claim currently before the Board for an earlier effective date for his 10 percent rating for rhinitis with sinusitis.

Therefore, as the claim currently on appeal is inextricably intertwined with the new CUE claim, the CUE claim is referred to the RO for consideration and the Board will hold appellate adjudication of the claim for an earlier effective date in abeyance pending the RO's determination.

Bunions

In an August 2013 rating decision the RO denied a compensable rating for right foot bunion and denied service connection for left foot bunion.  In June 2014 the Veteran filed a notice of disagreement.  The Board notes that the Veteran's statement predates the official change in law requiring a NOD to be submitted on standardized form 21-0958. See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57660, 57698 (noting the effective date is March 24, 2015); VA Form 21-0958, "NOTICE OF DISAGREEMENT."  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Determine whether there was clear and unmistakable error in the March 2003 and March 2007 rating decisions, the first of which awarded the Veteran a noncompensable rating for rhinitis and the second of which denied an increased rating for rhinitis.  The Veteran must be notified of the result of the determination and of his right to appeal if he disagrees with the decision.  He must be informed of the procedures for completing an appeal, and he should be given an opportunity to appeal, if he chooses to do so.

2. Thereafter, readjudicate the claim of entitlement to an effective date prior to November 14, 2008 for the assignment of a 10 percent rating for rhinitis with sinusitis.  If the benefit sought on appeal remains denied, the case should be returned to the Board for appellate review.

3. Send the Veteran a statement of the case concerning his claims for a compensable rating for right foot bunion and service connection for left foot bunion.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




